Markewich, J. P., dissents in part in a memorandum as follows:
This case is illustrative of an ancient proverb. Special Term faced the problem of relief sought by several plaintiffs caught between an emergency Loft Law (L 1980, ch 889, § 6), which had expired by its own terms (§ 8), and the present law (L 1982, ch 349), which had not yet gone into effect at the time suit commenced. The court therefore ruled against a grant of relief under the expired statute; no serious claim worthy of attention is made under the new statute. Indeed, were there any reliance on the new statute claimed, it would be vitiated as ex post facto. (See People v Oliver, 1 NY2d 152,157-158.) To return to the 1980 statute which, by its own self-destruct mechanism, expired before relief was sought herein: “|t]he repealed |read: “expired”! statute could not be availed of, for in legal contemplation it no longer existed.” (People v Oliver, supra, at p 159.) Nor is it to be considered that any general saving clause, as described in People v Oliver (supra, at pp 159-160), applied pursuant to either sections 93 or 94 of the General Construction Law. Certainly, the provisions of section 95 do not apply in the circumstances of a much later (1982) enactment of the new Loft Law so as to provide constructive continuity. In between, the relief afforded by either chapter would not have been available to plaintiffs, trapped in the limbo *568between the 1980 and 1982 laws. The original emergency Loft Law was specifically enacted as interim relief to alleviate what the Legislature envisioned as a time-limited problem. As often happens, that body guessed wrong and left a large hole of time between the two laws. The majority have given the time-limiting provisions of the old statute an equitable reading, obviously hoping thereby to avoid the law’s clear and unmistakably intended expiration date. However, the “ancient English doctrine of construing a statute according to its equity has been disavowed and repudiated by the courts. This determination finds ready acceptance because the principle, in its broad sense, is completely out of harmony with the modern view of the functions of the legislature and the judiciary.” (McCaffrey, Statutory Construction, § 4, p 8.) In the circumstances, Special Term quite correctly withheld the relief requested under the expired law. Affirmance to the extent indicated is called for. I agree with the majority, however, that the court should have granted the motion to consolidate the two actions involved in this appeal. Special Term, although denying the motion formally, did effectively consolidate the two by writing identical memorandum opinions in each case. There is no reason for the cases to continue with separate identities. Settle order.